Name: Commission Regulation (EEC) No 605/81 of 6 March 1981 determining the time limit for the entry into storage of butter sold under Regulation (EEC) No 262/79 and amending that Regulation as regards the time limits for processing the butter
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 61 / 18 Official Journal of the European Communities 7. 3 . 81 COMMISSION REGULATION (EEC) No 605/81 of 6 March 1981 determining the time limit for the entry into storage of butter sold under Regulation (EEC) No 262/79 and amending that Regulation as regards the time limits for processing the butter account of the existing level of processors stocks, the said time limit should be shortened ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The butter referred to in Article 1 of Regulation (EEC) No 262/79 must have entered into storage before 1 April 1980 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by the Act of Accession of Greece, and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in milk and cream (2 ), as last amended by Regulation (EEC) No 1272/79 (3 ), and in particular Article 7a thereof, Whereas, pursuant to Article 1 of Commission Regula ­ tion (EEC) No 262/79 of 12 February 1979 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs (4), as last amended by Regulation (EEC) No 3474/80 (5 ), the butter put up for sale must have entered into storage before a date to be determined ; whereas this date should be fixed in the light of developments as regards butter stocks and the quanti ­ ties available ; Whereas, pursuant to Article 8 of Regulation (EEC) No 262/79 , the butter must first be processed into concentrated butter within three months ; whereas, on Article 2 1 . In the first indent of Article 8 of Regulation (EEC) No 262/79 , 'three months' is hereby replaced by 'two months'. 2. Paragraph 1 shall not apply to the quantities of butter awarded under special invitations to tender where the time limit for submitting tenders has expired before the entry into force of this Regulation . Article 3 This Regulation shall enter into force on 7 March 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 March 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2 ) OJ No L 169, 18 . 7 . 1968 , p . 1 . ( 3 ) OJ No L 161 , 29 . 6 . 1979, p . 13 . b) OJ No L 41 , 16 . 2 . 1979 , p . 1 . (*) OJ No L 363 , 31 . 12 . 1980, p . 50 ,